Case 21-11704-elf   Doc 16   Filed 06/30/21 Entered 06/30/21 11:17:51   Desc Main
                             Document      Page 1 of 6
Case 21-11704-elf   Doc 16   Filed 06/30/21 Entered 06/30/21 11:17:51   Desc Main
                             Document      Page 2 of 6
Case 21-11704-elf   Doc 16   Filed 06/30/21 Entered 06/30/21 11:17:51   Desc Main
                             Document      Page 3 of 6
Case 21-11704-elf   Doc 16   Filed 06/30/21 Entered 06/30/21 11:17:51   Desc Main
                             Document      Page 4 of 6
Case 21-11704-elf   Doc 16   Filed 06/30/21 Entered 06/30/21 11:17:51   Desc Main
                             Document      Page 5 of 6
Case 21-11704-elf   Doc 16   Filed 06/30/21 Entered 06/30/21 11:17:51   Desc Main
                             Document      Page 6 of 6
